Case 4:19-cv-00507-ALM Document 127-1 Filed 06/08/20 Page 1 of 1 PageID #: 2198



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION


  DAMONIE EARL, LINDA RUGG,                    §
  ALESA BECK, TIMOTHY BLAKEY, JR.,             §
  STEPHANIE BLAKEY, MARISA                     §
  THOMPSON, MUHAMMAD MUDDASIR                  §      Civil Action No. 4:19-cv-00507-ALM
  KHAN, ELIZABETH COOPER, JOHN                 §
  ROGERS, VALERIE MORTZ-ROGERS,                §
  and LAKESHA GOGGINS, each                    §
  individually and on behalf of all others     §
  similarly situated,                          §
                                               §
         Plaintiffs,                           §
  v.                                           §
                                               §
  THE BOEING COMPANY, SOUTHWEST                §
  AIRLINES CO.,                                §
                                               §
         Defendants.                           §
                                               §


       [PROPOSED] ORDER GRANTING MOTION PURSUANT TO COURT ORDER
                DOCKET NO. 115 TO SHOW AUTHORITY TO ACT

        WHEREAS, the Court has considered the Defendants’ Motion Pursuant to Court Order

 Docket No. 115 to Show Authority to Act, IT IS HEREBY ORDERED that:

        Attorneys David L. Hecht and Andrew J. Lorin demonstrate that they have authority to act

 in the name of Pierce Bainbridge Beck Price & Hecht LLP or on its behalf and also on behalf of

 the named Plaintiffs.

        IT IS SO ORDERED.
